DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on December 30, 2020.  Claims 1 – 20 are pending and currently being reviewed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the case" in Claim 8, line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the case" in Claim 9, line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the case" in Claim 11, lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number (U.S. Patent Number 8,925,774 B2) to Mori et al., in view of (U.S. Patent Publicatoin Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, (U.S. Patent Number 4,525,875) to Tomczak, and (U.S. Patent Publication Number 2012 / 0037675 A1) to Shepherd et al.
Regarding claim 1, Mori et al., discloses the back panel (20) for the sling system, comprising: 
the back panel (20) comprising the single layer body defining the first surface (20A) and the second surface (20B) (See Figures 6 & 12) and the plurality of slots (34 & 44) extending therethrough from the first surface (20A) to the second surface (20B); and wherein the back panel (20) configured generally as the quadrilateral shape (See Figure 11) with four corners comprising two upper corners and two lower corners (See Figure 11) and four sides each independently optionally having concave curvature (See Figure 11); and 
four strap portions (i.e. Left & Right (52 & 54) in Figure 1), each strap portion (52 & 54) connected to the back panel (20) at one of the four corners (See Figures 1, 2, 3 & 11), the strap portion (52 & 54) comprising the coupling mechanism (60, 61 & 62) for connecting the back panel (20) to an article (200) (See Figure 1).
However, Mori et al., does not explicitly disclose comprising the pad.
Chauhan et al., teaches the pad (1) comprising the single layer body (See Figure 1B) defining the first surface (i.e. Upper (5) in Figures 1A & 1B) and the second surface 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pad as taught Chauhan et al., with the back panel of Mori et al., in order to improve comfort (See Paragraph 0026).
However, Mori et al., does not disclose closed cell foam.
Turnipseed teaches the back panel (10) comprising: the pad (12) comprising the closed cell foam body (See Column 2, lines 45 – 47) (See Figures 2, 3 & 4) for the purpose of enhancing cushioning the load (See Column 3, lines 62 – 64).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pad comprising the closed cell foam body as taught by Turnipseed with the back panel of Mori et al., in order to enhance cushioning the load (See Column 3, lines 62 – 64).
However, Mori et al., does not explicitly disclose the binding secured to the periphery of the pad. 
Tomczak teaches the binding (25) secured (i.e. via stitching in Figure 5) to the periphery of the pad (15) (See Figures 2, 3 & 5) for the purpose of neatly and permanently joining the front and back coverings to create a finish aesthetic pad to enhance product appeal (See Column 3, lines 24 – 27).
It would have been obvious to one having ordinary skill in the art at the time invention was effectively filed to make the binding secured to the periphery of the pad 
However, Mori et al., does not explicitly disclose each strap portion comprising the coupling mechanism.
Shepherd et al., teaches each strap portion (i.e. (106A, 106B, 108A & 108B) comprising the coupling mechanism (210) (See Figures 1A, 2C & 2D).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make each strap portion comprising the coupling mechanism for connecting the back panel to an article as taught by Shepherd et al., with the back panel of Mori et al., in order to easily and quickly interchange various components on the modular outdoor pack (See Paragraph 0053).
 
Regarding claim 3, Mori et al., discloses wherein the first and second surfaces (20A & 20B) of the back panel (20) are exposed (See Figures 1, 2, 4, 6 & 12).
Furthermore, Mori et al., as modified by Chauhan et al., discloses wherein the first and second surfaces (i.e. Upper & Lower (5) in Figures 1A & 1B) of the pad (1) are exposed (See Figure 1B).  

Regarding claim 4, Mori et al., as modified by Tomczak discloses wherein the binding (25) is secured (i.e. via stitching in Figure 5) to the periphery of the pad (15) (See Figures 2, 3 & 5).  

.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number (U.S. Patent Number 8,925,774 B2) to Mori et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, (U.S. Patent Number 4,525,875) to Tomczak, and (U.S. Patent Publication Number 2012 / 0037675 A1) to Shepherd et al., as applied to claim 1 above, and further in view of (CN 20602582 U) to Pang.
Regarding claim 2, Mori et al., as modified by above does not disclose wherein the foam body is an ethylene-vinyl acetate copolymer.  
	Pang teaches wherein the foam body (2) is an ethylene-vinyl acetate copolymer for the purpose of absorbing impact and protecting the human body (See Abstract).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the foam body an ethylene-vinyl acetate copolymer as taught by Pang with the back panel of Mori et al., in order to absorb impact and protect the human body (See Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number (U.S. Patent Number 8,925,774 B2) to Mori et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, (U.S. Patent Number 4,525,875) to Tomczak, and (U.S. Patent Publication Number 2012 / 0037675 A1) to Shepherd et al., as applied to claim 5 above, and further in view of (U.S. Patent Number 9,872,553 B1) to Erlandson.
Regarding claim 6, Mori et al., as modified by Shepherd et al., discloses wherein the pack (102 or 302A or 302B or 402A or 402B or 502) (See Figures 1A, 2D, 3A, 3D, 4A, 4B, 5A & 5B).
However, Mori et al., as modified above does not explicitly disclose the case for an optical device selected from a binocular, range finder, camera or any combination thereof.  
Erlandson teaches the case (106) for an optical device (See Column 3, lines 20 & 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the case for an optical device as taught by Erlandson with the back panel of modified Mori et al., in order to store recreational equipment.

Claims 7, 8, 9, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent .
Regarding claim 7, Shepherd et al., discloses the pack (102 or 302A or 302B or 402A or 402B or 502) to be worn proximate to a user's chest, comprising (See Figure 1A, 2C, 2D, 3A, 3D, 4A, 4B, 5A, & 5B): 
two strap portions (106A & 106B) at the top of the pack (102) and two strap portions (108A & 108B) at the bottom of the pack (102); and the back panel (104) to be worn proximate to a user's back; and the binding (i.e. Edge Portion Stitching of (104) in Figures 1B, 2B & 2C) secured to the periphery of the back panel (104), wherein the back panel (104) configured generally as the quadrilateral 21Atty. Docket No. P24196US03Client Ref. 2344-US-02shape (See Figure 1B) with four corners comprising two upper corners (i.e. Upper Left & Right Corners of (104) in Figure 1B) and two lower corners (i.e. Lower Left & Right Corners of (104) in Figure 1B) and three sides optionally having concave curvature (See Figure 2A); and four strap portions (106A, 106B, 108A & 108B), each strap portion (106A, 106B, 108A & 108B) connected to the back panel (104) at one of the four corners (i.e. Upper & Lower Left & Right Corners of (104) in Figure 2A), each strap portion (106A, 106B, 108A & 108B) comprising the coupling mechanism (210); wherein the two strap portions (106A & 106B) at the top of the pack (102) are independently attached to two strap portions  connected to the back panel (104) at one of the two upper corners (i.e. Upper Left & Right Corners of (104) in Figure 2A) of the back panel (104) and the two strap portions (108A & 108B) at the lower portion of the pack (102) are independently attached to two strap portions connected to the back panel (104) at one of the two lower corners (i.e. Lower Left & Right Corners of (104) in Figure 2A) of the back panel (104).  
explicitly disclose comprising the pad comprising a single layer body defining the first surface and the second surface and the plurality of slots extending therethrough from the first surface to the second surface.
Chauhan et al., teaches the pad (1) comprising the single layer body (See Figure 1B) defining the first surface (i.e. Upper (5) in Figures 1A & 1B) and the second surface (i.e. Lower (5) in Figures 1A & 1B) and the plurality of slots (6) extending therethrough from the first surface (i.e. Upper (5) in Figures 1A & 1B) to the second surface (i.e. Lower (5) in Figures 1A & 1B) for the purpose of improving comfort (See Paragraph 0026).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pad as taught Chauhan et al., with the back panel of Shepherd et al., in order to improve comfort (See Paragraph 0026).
However, Shepherd et al., does not disclose closed cell foam.
Turnipseed teaches the pad (12) comprising the closed cell foam body (See Column 2, lines 45 – 47) (See Figures 2, 3 & 4) for the purpose of enhancing cushioning the load (See Column 3, lines 62 – 64).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pad comprising the closed cell foam body as taught by Turnipseed with the back panel of Shepherd et al., in order to enhance cushioning the load (See Column 3, lines 62 – 64).
	However, Shepherd et al., does not explicitly disclose four sides optionally having concave curvature.
configured with four sides optionally having concave curvature (See Figures 1, 2 & 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make four sides optionally having concave curvature as taught by Enes with the pack of Shepherd et al., in order to provide a uniform symmetrical aesthetic product.

Regarding claim 8, Shepherd et al., discloses wherein the two strap portions (106A & 106B) at the top of the pack (102) comprise the length adjustment mechanism (212) (See Figures 1A, 2C & 2D).  

Regarding claim 9, Shepherd et al., discloses wherein the two strap portions (106A & 106B) at the top of the pack (102 or 302A or 302B or 402A or 402B or 502) comprise female components (210) of side release buckles (See Figures 1A, 2D, 3A, 3D, 4A, 4B, 5A & 5B).  

Regarding claim 10, Shepherd et al., discloses wherein the two strap portions (108A & 108B) at the lower portion of the pack (102 or 302A or 302B or 402A or 402B or 502) comprise side release buckles (210) (See Figures 1A, 2D, 3A, 3D, 4A, 4B, 5A & 5B).  

.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, and (U.S. Patent Publication Number 2003 / 0015561 A1) to Enes as applied to claim 7 above, and further in view of (U.S. Patent Number 9,872,553 B1) to Erlandson.
Regarding claim 12, Shepherd et al., discloses wherein the pack (102 or 302A or 302B or 402A or 402B or 502) (See Figures 1A, 2D, 3A, 3D, 4A, 4B, 5A & 5B).
However, Mori et al., as modified above does not explicitly disclose the case for an optical device selected from a binocular, range finder, camera or any combination thereof.  
Erlandson teaches the case (106) for an optical device (See Column 3, lines 20 & 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the case for an optical device as taught by Erlandson with the back panel of modified Mori et al., in order to store recreational equipment.

Claims 13 & 19 are rejected under under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, (U.S. Patent Publication Number 2003 / 0015561 A1) to Enes and (U.S. Patent Number 9,872,553 B1) to Erlandson as applied to claim 12 above, and further in view of (U.S. Patent Publication Number 2015 / 0068933 A1) to So et al.
Regarding claim 13, Shepherd et al., as modified by Erlandson discloses the case (106) comprises the compartment (i.e. Interior of (106) in Figure 3) for holding the optical device (102), the compartment (i.e. Interior of (106) in Figure 3) comprising the bottom wall, top wall, back wall (106A), front wall and opposing side walls wherein the edges of the top wall, front wall and side walls define an opening into the compartment (i.e. Interior of (106) in Figure 3), and the cover flap (108) to overlap at least a portion of the top to completely enclose the optical device (102) when closed (See Figure 2).
However, Shepherd et al., as modified by above does not explicitly disclose each of the top and side walls hingedly attached to the hinge area at the edge of the front wall to completely enclose the optical device when closed and rotatable forwardly at the hinge area to expose the opening to access the optical device. 
So et al., teaches the compartment (i.e. Interior of (2) in Figure 4) comprising the bottom wall (20), top wall, back wall (22), front wall (16) and opposing side walls (10) wherein the edges of the top wall, front wall (16) and side walls (10) define an opening (See Figure 4) into the compartment (i.e. Interior of (2) in Figure 4) , and the cover flap (4) to overlap at least a portion of each of the top and side walls hingedly attached to 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make each of the top and side walls hingedly attached to a hinge area at the edge of the front wall to completely enclose the optical device when closed and rotatable forwardly at the hinge area to expose the opening to access the optical device as taught by So et al., with the pack of Shepherd et al., in order to provide specific rotational motion of the cover portion (See Paragraph 0031).

Regarding claim 19, Shepherd et al., does not explicitly disclose wherein the compartment is sized to contain the 10 x 42 roof prism binocular.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the compartment sized to contain the 10 x 42 roof prism binocular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, and (U.S. Patent Publication Number 2003 / 0015561 A1) to ., as applied to claim 13 above, and further in view of (U.S. Patent Number 8,720,681 B1) to Hancock et al.
Regarding claim 14, Shepherd et al., does not disclose wherein the cover flap comprises a magnet or plurality of magnets to automatically engage a complementary ferromagnetic surface on the top and side faces to cover the opening.
Hancock et al., teaches the cover flap (14) comprises the magnet or plurality of magnets (64A & 64B) to automatically engage the complementary ferromagnetic surface (22) on the top and the side faces to cover the opening (See Figures 1, 4 & 5).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the cover flap comprises a magnet or plurality of magnets to automatically engage a complementary ferromagnetic surface on the top and side faces to cover the opening as taught by Hancock et al., with the pack of Shepherd et al., in order to provide quick and reliable closure.

Regarding claim 16, Shepherd et al., as modified by Hancock et al., disclose comprising an interior mesh pocket (102) (See Figures 1 & 4).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, and (U.S. Patent Publication Number 2003 / 0015561 A1) to Enes, (U.S. Patent Number 9,872,553 B1) to Erlandson and (U.S. Patent Publication ., as applied to claim 13 above, and further in view of (U.S. Patent Number 7,036,943 B1) to Brewer.
Regarding claim 15, Shepherd et al., as modified by above does not disclose one or more tethers inside the compartment to attach the optical device to the case.  
Brewer teaches one or more tether (32 & 34) inside the compartment to attach the optical device (46 & 48) to the case (10 & 12) (See Column 3, lines 30 – 40) (See Figures 3, 4 & 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make one or more tethers inside the compartment to attach the optical device to the case as taught by Brewer with the pack of Shepherd et al., in order to directly attach the case to the optical device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, (U.S. Patent Publication Number 2003 / 0015561 A1) to Enes, (U.S. Patent Number 9,872,553 B1) to Erlandson and (U.S. Patent Publication Number 2015 / 0068933 A1) to So et al., as applied to claim 13 above, and further in view of (U.S. Patent Number 9,332,822 B2) to Hunt.
Regarding claim 17, Shepherd et al., discloses further comprising at least one accessory (512) on the exterior of the pack (502) for attaching or containing an article (514) (See Figure 5A).
Moreover, Shepherd et al., as modified by Erlandson discloses the case (106).
explicitly disclose the accessory selected from the group consisting of webbing, a pocket on one or more of the front, back and side walls and a D-loop.  
Hunt teaches at least one accessory (212) on the exterior of the holder (200) for attaching or containing an article (i.e. other objects), the accessory (212) selected from the group consisting of the pocket on one or more of the front (206), back (202) walls (See Figure 3) for the purpose of carrying other additional objects (See Column 4, lines 34 – 41).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one accessory on the exterior of the holder for attaching or containing an article, the accessory selected from the group consisting of the pocket on one or more of the front, back walls as taught by Hunt with the pack of Shepherd et al., in order to carry other additional objects (See Column 4, lines 34 – 41).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, and (U.S. Patent Publication Number 2003 / 0015561 A1) to Enes, (U.S. Patent Number 9,872,553 B1) to Erlandson and (U.S. Patent Publication Number 2015 / 0068933 A1) to So et al., as applied to claim 13 above, and further in view of (U.S. Patent Publication Number 2013 / 0233661 A1) to Scott.

Scott teaches the back wall (18) comprises the airmesh surface (54) (See Figure 3) for the purpose of providing the user comfort (See Paragraph 0029).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the back wall comprising the airmesh surface as taught by Scott with the pack of Shepherd et al., in order to provide user comfort (See Paragraph 0029).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012/0037675 A1) to Shepherd et al., in view of (U.S. Patent Publication Number 2012 / 0248161 A1) to Chauhan et al., (U.S. Patent Number 5,131,576) to Turnipseed, (U.S. Patent Publication Number 2003 / 0015561 A1) to Enes and (U.S. Patent Number 9,872,553 B1) to Erlandson and (U.S. Patent Publication Number 2015 / 0068933 A1) to So et al., as applied to claim 13 above, and further in view of (U.S. Patent Publication Number 2018 / 0020791 A1) to Cole et al.
Regarding claim 20, Shepherd et al., as modified by So et al., discloses wherein the body of the case (2) comprises optional padding (See Paragraph 0032) on one or more of the walls (22) (See Figures 2 & 5).
However, Shepherd et al., as modified by above does not explicitly disclose suede cloth.
Cole et al., teaches the body of the case (20) comprises suede cloth on one more of the walls (See Paragraphs 0021 & 0027).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734